Non-Final Office Action
In view of the Appeal Brief filed on 02/16/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/           Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
The finality of the rejection of the last Office action dated June 5, 2020 is withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 6-8, 12, 14-29, 31, 34-38, 41 -43 and 47-52 are pending in the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. (i) 6,350,738; (ii) 6,486,148; (iii) 6,767,904; (iv) 7,598,234; (v) 7,754,705; (vi) 9,155,746; (vii) 9,161,942; (viii) 9,314,472; (ix) 9,387,215; (x) 9,434,759; (xi) 9,603,859; (xii) 9,694,019; (xiii) 9,867,836; (xiv) 9,931,350; (xv) 9,943,529; (xvi) 10,155,788; (xvii) 10,220,045; (xviii)10,226,550; (xix) 10,441,595; or (xx) 10,568,893 in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).
The claims of each of the above cited reference recites pharmaceutically acceptable salts of cationic steroidal antimicrobial (CSA) encompassed by the instant claims.  For example:

    PNG
    media_image1.png
    152
    521
    media_image1.png
    Greyscale
(see for example, ‘893, claims 8-10; ‘788, claim 14);

    PNG
    media_image2.png
    133
    521
    media_image2.png
    Greyscale
(see for example, ‘893, claims 8-10; ‘788, claim 14);

    PNG
    media_image3.png
    147
    521
    media_image3.png
    Greyscale
(see for example, ‘893, claims 8-10; ‘788, claim 14);

    PNG
    media_image4.png
    137
    584
    media_image4.png
    Greyscale
(see for example, ‘595, claims 22-24; ‘788, claim 14);

    PNG
    media_image5.png
    128
    559
    media_image5.png
    Greyscale
(see for example, ‘595, claims 22-24; ‘550, claim 16 (recites a sulfonic addition salt), 19 (recites a 1,5-naphthalenedisulfonic acid salt; the disclosure sets forth the di-addition salt, paragraph bridging cols. 6/7); ‘788, claim 14; ‘472, claims 16, 18);

    PNG
    media_image6.png
    137
    559
    media_image6.png
    Greyscale
(see for example, ‘595, claims 22-24);

    PNG
    media_image7.png
    127
    607
    media_image7.png
    Greyscale
(see for example, ‘045, claims 26-28; ‘788, claim 14);

    PNG
    media_image8.png
    129
    607
    media_image8.png
    Greyscale
(see for example, ‘045, claims 26-28; ‘788, claim 14; ‘942, claims 25, 29; ‘472, claims 16, 18);

    PNG
    media_image9.png
    159
    607
    media_image9.png
    Greyscale
(see for example, ‘045, claims 26-28; ‘788, claim 14; ‘942, claims 25, 26, 29; ‘215, claims 1 and 19); etc.
(see for example, the compounds recited by instant claims 31, 48 and 52).
Unlike the claims of the cited references, the instant claims are limited to salt of 1,5-naphthalenedisulfonic acid, including di-addition salt thereof.
st full paragraph).  Therefore, the formation of the 1,5-naphthalenedisulfonic acid, including di-addition salt thereof of the compounds of the cited references would have been obvious to the skilled artisan in the art at the time of the present invention.  The motivation to make pharmaceutical salts of CSAs, including the claimed 1,5-naphthalenedisulfonic acid salts, such as, the di-addition salt, would be based on desire to provide improved formulation of the CSAs of the cited references with the reasonable expectation that said salts would have the same properties taught by the prior art.  
Thus, the claimed invention is rendered obvious by the claims and/or the disclosure of the cited patents in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).

Claims 1, 6-8, 12, 14-29, 34-38, 41-43, 47 and 49-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. (i) 14/208,082; (ii) 14/341,304; or (iii)14/515,858 in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).


    PNG
    media_image4.png
    137
    584
    media_image4.png
    Greyscale
(see for example, ‘082, claims 12-13; ‘304, claims 42-46; ‘858, claims 57, 59-60);

    PNG
    media_image5.png
    128
    559
    media_image5.png
    Greyscale
(see for example, ‘082, claims 12-13, ‘304, claims 42-46; ‘858, claims 57, 59-60);

    PNG
    media_image6.png
    137
    559
    media_image6.png
    Greyscale
(see for example, ‘304, claims 42-46; ‘858, claims 57, 59-60);

    PNG
    media_image7.png
    127
    607
    media_image7.png
    Greyscale
(see for example, ‘858, claims 57, 59-60);

    PNG
    media_image8.png
    129
    607
    media_image8.png
    Greyscale
(see for example, 
‘082, claims 12-13, 40; ‘858, claims 57, 59-60);

    PNG
    media_image9.png
    159
    607
    media_image9.png
    Greyscale
(see for example, 
‘858, claims 57, 59-60), etc. (see for example, the compounds recited by instant claims 31, 48 and 52).

Unlike the claims of the cited references, the instant claims are limited to salt of 1,5-naphthalenedisulfonic acid, including di-addition salt thereof.
However, based on the level of skill of the ordinary artisan in the art at the time of the present invention, as evidence by Elder et al., salt formation is an extremely useful approach for the optimization or modification of the physiochemical, processing, biopharmaceutical or therapeutic properties of drug substance.  Elder also teaches sulfonic acid salts, including 1,5-naphthalenedisulfonate and the formation of multiple protonated salts, (i.e., mono-, di- or tribasic salts) based on differing stoichiometries (see page 2949, Utility of Sulfonic Acids as Pharmaceutical salts; page 2950, Table 1; page 2952, right col., 1st full paragraph).  Therefore, the formation of the 1,5-naphthalenedisulfonic acid, including di-addition salt thereof of the compounds of the cited references would have been obvious to the skilled artisan in the art at the time of 
Thus, the claimed invention is rendered obvious by the claims and/or the disclosure of the cited copending Applications in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
Claims 1, 6-8, 12, 14-29, 34-38, 41-43, 47 and 49-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
claims 1, 47 and 51 recite “(C1-C22) aminoalkyloxy (C1-C22) aminoalkylaminocarbonyl” in the proviso but lacks recitation of said group in any of the definitions of the R groups.  One cannot proviso out a group that is not within the definition of any of the R groups; and
Claim 7 recites “wherein R21 and R22 are independently selected from the group consisting of hydrogen, optionally substituted C1-C24 alkyl, optionally substituted C2-C24 alkenyl, optionally substituted C2-C24 alkynyl, optionally substituted C6 or 10 aryl, optionally substituted 5 to 10 membered heteroaryl, optionally substituted 5 to 10 membered heterocyclyl, optionally substituted C7-C13 aralkyl, optionally substituted (5 to 10 membered heteroaryl)-C1-C6 alkyl, optionally substituted C3-C10 carbocyclyl, optionally substituted C4-C10 (carbocyclyl)alkyl, optionally substituted (5 to 10 membered heterocyclyl)-C1- C6 alkyl, optionally substituted amido, and a suitable amine protecting group, provided that at least one of R21 and R22 is not hydrogen”. 
However, parent claim 1 does not identify or define R21 and R22.  Said R21 and R22 are only defined in claim 6.  
If applicant intends claim 7 to be dependent on claim 6, correction is required.  Additionally, it would be unclear how groups such as, optionally substituted 5 to 10 membered heteroaryl, optionally substituted 5 to 10 membered heterocyclyl, optionally substituted C3-C10 carbocyclyl, optionally substituted amido, or a suitable amine protecting group.  Correction or clarification is requested.  It should be noted that the definition of “aryl” as set forth in the present specification would not read on groups such as heteroaryl and heterocyclyl (see definition given in paragraph [0036] of the present specification.
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention. 
Note:  See paragraph #7 of the previous Final Office Action mailed on 06/05/2020.

Claim Rejections - 35 USC § 103
Claim 1, 6-8, 12, 14-29, 31, 34-38, 41-43 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Genberg et al. (WO 2014/107740) in view Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).
Genberg et al. (WO 2014/107740) teaches cationic steroidal antimicrobials of the formula:

    PNG
    media_image10.png
    166
    225
    media_image10.png
    Greyscale
or pharmaceutically acceptable salt thereof and exemplifies compounds such as:

    PNG
    media_image11.png
    197
    458
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    186
    630
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    219
    623
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    182
    554
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    182
    805
    media_image15.png
    Greyscale
 (see the entire article, especially Abstract; paragraphs 0034-0044, 0071, 0147-0156; claims 47-59; see compounds recited by instant claims 31, 48 and 52
The compounds are useful for treating cancer and/or reducing cellular proliferation (see Abstract; paragraphs 0002, 0007) and 
Pharmaceutically acceptable salts such as hydrochloride acid addition salt 
(mono-, di-, tri- or a tetra-hydrochloride salt) and sulfuric acid addition salt, for example, 1,5-naphthalenedisulfonic acid addition salt (see paragraphs 0045, 0049, 0157-0158) and
Crystalline forms thereof (see paragraph 0071; see instant claim 47).

Claim 1 differs from the reference by reciting the di-addition salt of 1,5-naphthalenedisulfonic acid (see instant claim 1).

However, 
as noted above, Genberg teaches the compounds are capable of forming di-addition salts (see paragraph 0045; claim 60) and
Elder et al. teaches 
Salt formation is an extremely useful approach for the optimization or modification of the physiochemical, processing, biopharmaceutical or therapeutic properties of drug substance (see page 2949, Utility of Sulfonic Acids as Pharmaceutical salts);
sulfonic acid salts provide significant advantage from a salt formation and polymorphic form perspective; processing advantages; melting point and stability advantages, etc. (See Utility of Sulfonic Acids as Pharmaceutical salts, page 2952-2958);
exemplifies methanesulfonate, ethanesulfonate, toluenesulfonate, 1,2-ethanedisulfonate and benzenesulfonate as disclosed by Genberg and 1,5-naphthalenedisulfonate as instantly claimed as sulfonic acid salts 
frequently used in pharmaceutical art (See page 2950, Table 1), and 
the formation of multiple protonated salts, (i.e., mono-, di- or tribasic salts) based on differing stoichiometries (see the entire article, especially page 2949, Utility of Sulfonic Acids as Pharmaceutical salts; page 2950, Table 1; page 2951, Salt Formation and Form (Polymorph) Consideration; page 2952, right col., 1st full paragraph; page 2954, Melting Point and Stability Advantages, etc.,).

Based on the teachings of 
Genberg of pharmaceutically acceptable salts such as 1,5-naphthalenedisulfonate and mono-, di-, tri- or a tetra-hydrochloride salt of CSA; and 
Elder of the advantages of sulfonic acid addition salts and the formation of multiple protonated salts of sulfonic acid based on the stoichiometies, as would have been known to one of skill in pharmaceutical art at the time of the present invention, 
the claimed 1,5-naphthalenedisulfonic acid addition salt, is rendered prima facie obvious.  The motivation to make pharmaceutical salts of CSAs, including the claimed 1,5-naphthalenedisulfonic acid salts, would be based on desire to provide improved formulation of CSA as disclosed by Genberg with the reasonable expectation that said salts would have the same properties taught by the prior art.

Claim 1 specifically recites a 1,5-naphthalenedisulfonic acid di-addition salt.  
As noted above, Elder teaches the formation of multiple protonated salts of sulfonic acid based on the stoichiometies, which would have been known to one of skill in the chemical/pharmaceutical art at the time of the present invention.  Therefore, based on the teachings of the cited references and the level of skill of the ordinary artisan in the pharmaceutical at the time of the present invention, the formation of the claimed di-addition salt of 1,5-naphthalenedisulfonic acid is rendered prima facie obvious.  

	Additionally, as noted by the court, 
forming salts from known compounds are prima facie obvious.  In re Williams, 89 USPQ 396 (CCPA 1951); and
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).

prima facie obvious.

Claim 1, 6-8, 12, 14-29, 31, 34-38, 41 -43 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Genberg et al. (US 2013/0243842) in view of Berge et al. (J. of Pharmaceutical Sciences, 1977, cited by applicant on IDS submitted 08/18/2016) and Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).
Genberg et al. (US 2013/0243842) teaches cationic steroidal antimicrobials of the formula:

    PNG
    media_image10.png
    166
    225
    media_image10.png
    Greyscale
or pharmaceutically acceptable salt thereof and exemplifies compounds such as:

    PNG
    media_image16.png
    143
    382
    media_image16.png
    Greyscale
, 
    PNG
    media_image12.png
    186
    630
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    219
    623
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    182
    554
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    182
    805
    media_image15.png
    Greyscale
 (see the entire article, especially Abstract; paragraphs 0025-0027, 0043, 0113-0117, 0142-0143; claims 71-75; see compounds recited by instant claims 31, 48 and 52).  The reference teaches
The compounds are useful for treating bone diseases (see Abstract; paragraphs 0003, 0007) and 
Pharmaceutically acceptable salts including hydrochloride salt (for example, tri-hydrochloride salt); sulfate and sulfonic salts (for example, methanesulfonate, ethanesulfonate, toluenesulfonate, 1,2-ethanedisulfonate, 2-hydroxyethanesulfonate, benzenesulfonate, 2-naphthalenesulfonate and naphthalenesulfonate) (see paragraphs 0027, 0116-0117, 0124, 0142-0143; claims 74-75) and
Crystalline forms thereof (see paragraph 0043; see instant claim 47).

The claims differ from the reference by reciting the di-addition salt of 1,5-naphthalenedisulfonic acid (see instant claim 1) and (ii) an addition salt of 1,5-
naphthalenedisulfonic acid (see instant claims 47 and 51).

However, 
Berge et al. teaches 
napsylate (i.e., 2-naphthalenesulfonate as disclosed by Genberg) and napadisylate (i.e., 1,5-naphthalenedisulfonate
salt formation is a means of altering the physical, chemical and biological characteristics of a drug without modifying its chemical structure and preferred form of the many salts synthesized is based on factor such as ease of crystallization, yield, stability, flowability, etc. (see for example, page 1, 1st and 2nd paragraph; Conclusion) and
Elder et al. teaches 
Salt formation is an extremely useful approach for the optimization or modification of the physiochemical, processing, biopharmaceutical or therapeutic properties of drug substance (see page 2949, Utility of Sulfonic Acids as Pharmaceutical salts);
sulfonic acid salts provide significant advantage from a salt formation and polymorphic form perspective; processing advantages; melting point and stability advantages, etc. (See Utility of Sulfonic Acids as Pharmaceutical salts, page 2952-2958);
exemplifies methanesulfonate, ethanesulfonate, toluenesulfonate, 1,2-ethanedisulfonate and benzenesulfonate as disclosed by Genberg and 1,5-naphthalenedisulfonate as instantly claimed as sulfonic acid salts frequently used in pharmaceutical art (See page 2950, Table 1), and 
the formation of multiple protonated salts, (i.e., mono-, di- or tribasic salts) based on differing stoichiometries (see the entire article, especially page 2949, Utility of Sulfonic Acids as Pharmaceutical salts; page 2950, Table 1; page 2951, Salt Formation and Form (Polymorph) Consideration; page st full paragraph; page 2954, Melting Point and Stability Advantages, etc.,).
While Genberg teaches pharmaceutically acceptable salts of CSAs, it does not exemplify any specific salts.  
However, based on the knowledge in the pharmaceutical art at the time of the present invention, as evidenced by Berge and Elder, the motivation to make pharmaceutical salts of CSAs, including the claimed 1,5-naphthalenedisulfonic acid addition salt, would be based on the desire to provide improved formulation of CSA taught by Genberg with the reasonable expectation that said salts would have the same properties taught by the prior art.

Claim 1 specifically recites a 1,5-naphthalenedisulfonic acid di-addition salt.  
As noted above, Genberg discloses the compounds can be in the form of a tri-hydrochloride salt and Elder teaches the formation of multiple (including di-basic salt) protonated salts of sulfonic acid based on the stoichiometies, which would have been known to one of skill in the chemical/pharmaceutical art at the time of the present invention.  Therefore, based on the teachings of the cited references and the level of skill of the ordinary artisan in the pharmaceutical at the time of the present invention, the formation of the claimed di-addition salt of 1,5-naphthalenedisulfonic acid is rendered prima facie obvious.  

	Additionally, as noted by the court, 
forming salts from known compounds are prima facie obvious.  In re Williams, 89 USPQ 396 (CCPA 1951); and
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).

Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
there is no prima facie case of obviousness because the cited references do not teach or suggest acid addition salts of CSAs and 1,5-naphthalene disulfonic acid;
Genberg expressed a clear preference to not use addition salts;
Berge teaches “napadisylate” is a non-FDA-approved salt and the skilled artisan would have to test every one of the 53 salts taught by Berge (FDA-approved and non-FDA-approved) to determine which would work with the CSAs of Genberg;
Elder teaches regulatory concerns about the use of sulfonic acid addition salts due the formation of genotoxic sulfonic esters; 
The application contains evidence of unexpected results and
The declaration of Dr. Savage provides additional evidence and explanation as to unexpected results that rebuts any prima facie case of obviousness.
Applicant’s argument was considered but not persuasive for the following reasons.
The rejection is an obviousness rejection and, thus, the issue is whether the references in combination would render obvious the claimed 1,5-naphthalene disulfonic acid salts of CSAs.

While Genberg teaches pharmaceutically acceptable salts of CSAs, it does not exemplify any specific salts.  
Applicant notes paragraph [0027] and argues Genberg has a preference for hydrochloric salts.  
However, the reference has to be evaluated based on the totality of the teachings therein and the level of skill of the ordinary artisan in the art at the time of the present invention. It is noted that paragraph [0027] of Genberg indicates that “in some embodiments” the pharmaceutically acceptable salt is “hydrochloride salt” or “tri-hydrochloride salt”, which does not indicate that “hydrochloride salt” or “tri-hydrochloride salt” are preferred salts as Applicants argued.
As discussed above, Genberg teaches “pharmaceutically acceptable salts”.  The reference discloses a number of acid addition salts including several sulfonic acid 2-naphthalenesulfonate and naphthalenesulfonate (See paragraph [0124] of Genberg).  Therefore, naphthalenesulfonic acid addition salts of CSAs would be obvious based on the teachings of Genberg.

Based on the knowledge in the pharmaceutical art as it relates to “pharmaceutically acceptable salts” and as evidenced by Berge and Elder, sulfonic acid addition salts, such as, 2-naphthalenesulfonate, i.e., napsylate (disclosed by Genberg, Berge and Elder) and 1,5-naphthalenedisulfonate, i.e., napadisylate (disclosed by Berge and Elder) are approved for commerce marketing.  The art teaches salt formation is useful in the optimization of the properties of medicinal drug substances such as prolonging the release of the active component thereby eliminating undesirable drug properties (see Berge, paragraph bridging pages 1 and 2; Elder, page 2949, Utility of sulfonic acids).  As noted by Berge and would be obvious to the skilled artisan in the art at the time of the present invention, there is no reliable way of predicting the influence of a particular salt species on a particular drug substance.  The only way is by comparison of various salts of the same drug.  The fact is, the skilled artisan would have the reasonable expectation that the various salts of CSAs would have the same properties taught by the prior art.

Applicant argues and the examiner agrees that Elder teaches regulatory concerns about the use of sulfonic acid addition salts due the formation of genotoxic sulfonic esters.  However, the reference also teaches that there are “very real nd full paragraph).  As evidenced by Berge, there are a number of commercially approved sulfonic acid addition salts, including 1,5-naphthalenedisulfonate, i.e., napadisylate.  Elder teaches, as would be obvious to the skilled artisan in the medical art, that multiple protonated salts can be formed based stoichiometry.

Lastly, applicant argues the application contains evidence of unexpected results and the declaration of Dr. Savage provides additional evidence and explanation as to unexpected results that rebuts any prima facie case of obviousness.
As taught by the both Berge and Elder, salt formation results in altering the physical, chemical and biological characteristics of a drug without modifying its chemical structure, i.e., optimization or modification of the physiochemical, processing, biopharmaceutical or therapeutic properties of drug substance.  The only way of determining the influence of a particular salt species on a particular drug substance is be comparison of various salts of the same drug. 
Therefore, what the data in the present specification and the declaration of Dr. Savage show is differences in the effect of various salt species on the CSA, which would be expected.  
As noted above, the court has held, 
forming salts from known compounds are prima facie obvious.  In re Williams, 89 USPQ 396 (CCPA 1951); and
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).
In summary, based on the level of skill of the ordinary artisan in the pharmaceutical art and the knowledge in the art of the formation of salts to improve the properties of a drug substance; the use 1,5-naphthalene disulfonic acid for formation of salts of drug substances and the formation of multiple protonated salts based on differing stoichiometries, the claimed 1,5-naphthalene disulfonic acid salts of CSAs, including the di-addition salts is rendered prima facie obvious.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628